Exhibit 10.89

EXECUTION

AMENDMENT NUMBER ELEVEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of May 24, 2012,

among

PENNYMAC CORP.,

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER ELEVEN (this “Amendment Number Eleven”) is made this 6th
day of July, 2015, among PENNYMAC CORP. (“Seller”), PENNYMAC LOAN SERVICES, LLC
(“Servicer”) and CITIBANK, N.A. (“Buyer”), to the Master Repurchase Agreement,
dated as of May 24, 2012, among Seller, Servicer and Buyer, as such agreement
may be amended from time to time (the “Agreement”). Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Agreement.

RECITALS

WHEREAS, Seller has requested that Buyer agree to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Amendment. Effective as of July 6, 2015 (the “Amendment Effective
Date”):

(a) Section 12(h) of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

Investment Company Act. No Seller Party is an “investment company” or a company
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Each Seller Party (i) has been structured so as
not to constitute, and is not, a “covered fund” for purposes of Section 619 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Volcker
Rule”), and (ii) is relying upon an exception or exemption from the registration
requirements of the Investment Company Act other than those set forth in
Sections 3(c)(1) and 3(c)(7) of the Investment Company Act.

SECTION 2. Fees and Expenses. Seller agrees to pay to Buyer all reasonable out
of pocket costs and expenses incurred by Buyer in connection with this Amendment
Number Eleven (including all reasonable fees and out of pocket costs and
expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25 of
the Agreement.

SECTION 3. Representations. Seller hereby represents to Buyer that as of the
date hereof, Seller is in full compliance with all of the terms and conditions
of the Agreement and each other Program Document and no Default or Event of
Default has occurred and is continuing under the Agreement or any other Program
Document.



--------------------------------------------------------------------------------

SECTION 4. Binding Effect; Governing Law. This Amendment Number Eleven shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. THIS AMENDMENT NUMBER ELEVEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

SECTION 5. Counterparts. This Amendment Number Eleven may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Eleven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, Servicer and Buyer have caused this Amendment Number
Eleven to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

PENNYMAC CORP. (Seller) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer PENNYMAC LOAN
SERVICES, LLC, (Servicer) By:  

/s/ Pamela Marsh

Name:   Pamela Marsh Title:   Executive Vice President, Treasurer CITIBANK, N.A.
(Buyer) By:  

/s/ Susan Mills

Name:   Susan Mills Title:   Vice President   Citibank, N.A.

Amendment Number Eleven to Master Repurchase Agreement (PMAC Agency)